UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZACARIAS MOUSSAOUI, a/k/a Shaqil, a/k/a Abu Khalid al Sahrawi,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:01-cr-00455-LMB-1)


Submitted: November 9, 2020                                       Decided: January 15, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Zacarias Moussaoui, Appellant Pro Se. Joseph Attias, Assistant United States Attorney,
Richard Daniel Cooke, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zacarias Moussaoui appeals the district court’s order denying his motions to modify

the Special Administrative Measures (SAM), see 28 C.F.R. § 501.2(a) (2020), and to

terminate those measures. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Moussaoui, No. 1:01-cr-00455-LMB-1 (E.D. Va. Apr. 23, 2020).               We also deny

Moussaoui’s motions to vacate the SAM, to stay the appeal pending Moussaoui being

given the opportunity to testify before the “9/11 Constituent Representative of the US

Congress,” to allow for ex parte communication with this Court, and for appointment of a

paralegal to assist in his fight for justice for the “9/11 Victim Family.” We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2